Citation Nr: 1018233	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for total knee 
arthroplasty, right, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from June 1971 to January 
1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Right knee disability, status post right knee arthroplasty, 
is manifested by limitation of motion (0 to 90 degrees), mild 
instability, and painful motion, but not severe painful 
motion or weakness of the right extremity.


CONCLUSION OF LAW

A disability rating in excess of 30 percent for residuals of 
a total right knee arthroplasty is not warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Code 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim (including degree of disability and 
effective date of disability) See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

Regarding a claim for an increased evaluation, VA must notify 
the claimant that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).

Here, the Board finds that the VCAA letter sent to the 
appellant in December 2006 essentially complied with 
statutory notice requirements as outlined above.  VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  VA 
notified the appellant of the disability rating and effective 
date elements at this time.  This action was prior to the 
initial adverse determination.

However, notice of the specific diagnostic criteria was not 
provided prior to the initial adverse adjudication.  The U.S. 
Court of Appeals for the Federal Circuit previously held that 
any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error 
did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that - except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Board finds that VA's error is harmless and 
without prejudice to the appellant.  VA provided notice of 
the disability rating considerations and criteria in letters 
dated January 2009 and March 2009.  The claim was thereafter 
readjudicated in March 2009 and June 2009.  VA issued a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
Therefore, VA afforded the appellant due process of law.  The 
appellant has not been deprived of information needed to 
substantiate his claim and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  
Also, the Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Treatment records 
have been associated with the claims folder along with 
records from the Social Security Administration (SSA) and the 
Office of Personnel Management (Loma Linda Human Resources).  
VA afforded the appellant an opportunity to appear for a 
hearing.  Additionally, VA afforded the appellant 
examinations of the right knee in January 2007 and March 
2009.  The Board notes that the VA examinations are adequate 
for rating purposes as they reflect a pertinent medical 
history, review of the documented medical history, relevant 
clinical findings, and a diagnosis.  The adequacy of this 
examination has not been challenged by either the appellant 
or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims for Increase

In September 2006, the appellant requested an increased 
rating for right knee disability, rated as 30 percent 
disabling.  The record show that the appellant had a total 
right knee replacement in 2004; the RO assigned a temporary 
100 percent disability rating and, after the expiration of 
that total rating, assigned a 30 percent evaluation effective 
from January 1, 2006.  The appellant noted in an August 2007 
statement that he had tenderness and lack of range of motion; 
he submitted a partial medical record dated July 2006 
supporting his report.

The Board observes that there are no private or VA treatment 
records spanning the one year prior to his claim.

In January 2007, a VA examination was conducted.  By history, 
the appellant reported taking Vicodin as needed for right 
knee pain.  The appellant described his right knee pain as 
variable and related to his activity level.  It was noted 
that the appellant was a VA employee but had been off for the 
past 16 months.  The appellant denied incapacitating episodes 
in the last 12 months.  The appellant walked with a normal 
gait and did not require a cane for mobility.  Clinical 
findings reflect a well-healed incision over the anterior 
aspect of the right knee.  No medial or lateral joint line 
tenderness was found.  No varus or valgus instability was 
found.  Anterior drawer test was negative.  The range of 
motion for the right knee was from 0 to 125 degrees and 
limited by pain.  Motor strength was 5/5 in the right lower 
extremity.  The diagnosis was right total knee arthroplasty 
with good post operative range of motion.  The examiner 
commented that right knee range of motion was limited by pain 
but not weakness, fatigability, incoordination, lack of 
endurance with repetitive motion or flares.  X-ray showed 
knee arthroplasty in good alignment and no evidence of 
loosening.

VA treatment records dated January 2007 to June 2008 reflect 
that the appellant sought medical care for substance abuse 
problems.  These records show that the appellant sought 
medical care and assistance with conditions other than his 
right knee condition.  A January 2007 x-ray shows stable 
right knee prosthesis.  An August 2007 treatment note shows 
that the appellant's primary pain is in his back not his 
legs.  It was indicated that the appellant had severe 
bilateral knee osteoarthritis, greater on the right, and 
hypertrophic spurring, with a total knee replacement on the 
right in November 2004.  It was further indicated that he was 
followed by orthopedics and doing OK.  Objectively, the right 
knee had good range of motion and no erythema.

In July 2008, the appellant reported chronic low back and 
right knee pain for which he was prescribed Vicodin 2 years 
earlier.  He stated that he's been taking the medication off 
and on since then, and he's been taking a tablet 4 times a 
day for the past 7 months.  During psychiatric evaluation in 
July 2008, the appellant reported substance dependency 
(amphetamines, cannabinoids, cocaine, and alcohol), but 
denied other complaints. 

Report of VA examination dated March 2009 reflects complaints 
of constant right knee pain, described as aching and sharp, 
rated as 8 on a scale of 1 to 10, and brought on by physical 
activity.  The appellant reported that pain improved with 
Vicodin and that he was able to function with medication.  
The appellant reported that his pain is associated with 
weakness and lack of endurance.  He stated that he had 
difficulty standing, walking, and climbing stairs.  He 
reported that his prosthetic implant in the right knee causes 
him painful motion and weakness of the replaced joint.  He 
denied having any periods of incapacitation in the past year.  
Objectively, the appellant was well developed, well 
nourished, and in no apparent acute distress.  Gait was 
mildly limping favoring the right; the appellant walked into 
the examination room with a cane and brace on the right.  He 
was able to walk across the examination room without the 
cane, get on and off the examination table, and change 
positions without difficulty.  Examination of the feet showed 
no evidence of abnormal weight bearing signs.  Examination of 
the right knee revealed evidence of limited and painful 
motion, but no swelling or inflammation.  There was no edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  There was no evidence of 
subluxation, drainage, or anterior or posterior cruciate 
ligament instability.  Mild lateral collateral ligament 
instability was found.  Drawer sign and McMurray test could 
not be performed due to pain and limited range of motion.  
The active range of motion was 0 to 90 degrees with pain, and 
the same results were shown with movement against gravity.  
Motor strength was 5/5 in the right lower extremity.  X-ray 
showed evidence of arthroplasty.  The diagnosis was status 
post right total knee replacement with residual disfiguring 
scars, medial and lateral collateral ligament instability, 
pain, limited range of motion, lack of endurance and 
incoordination.  The examiner commented that pain had the 
major functional impact and that he was not limited by 
weakness of the extremity.

In June 2009, the appellant presented to the VA Long Beach 
emergency room seeking Percocet for chronic back and knee 
pain.  His problem list included osteoarthritis involving the 
knees and chronic low back pain.  The appellant reported that 
the Vicodin he has been taking for back pain and right knee 
pain does not work and his doctor said he would be prescribed 
Percocet, but never did.  He further reported that he had 
been unable to sleep the past 2 nights due to pain.  The 
appellant characterized his back and right knee pain as 8 on 
a scale of 1 to 10.  A physician assessment prepared 
subsequently that same day in June 2009 shows that the 
appellant wanted a Vicodin refill, and that he claims not to 
have received the prescription that was mailed to him a few 
days earlier.  It was indicated that he has usual pain in 
back.

Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  In addition, 38 
C.F.R. § 4.40 and § 4.45 requires consideration of functional 
disability due to pain and weakness.  With any form of 
arthritis, painful motion is an important factor of the rated 
disability and should be carefully noted. 38 C.F.R. § 4.59.

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service- 
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Rating Right Knee Replacement-Diagnostic Code 5055

The Board will first consider whether an increased evaluation 
is warranted under Diagnostic Code 5055 (Knee replacement, 
prosthesis).  The appellant's service-connected right 
disability is currently rated under Diagnostic Code 5055 at 
the 30 percent disability level.  Diagnostic Code 5055 
provides criteria for evaluating impairment arising from the 
prosthetic replacement of a knee joint.  For one year 
following the implantation of a knee prosthesis, a 100 
percent disability rating is assigned.  Thereafter, the 
minimum disability rating which may be assigned, post-knee 
replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  A 60 percent disability rating is assigned for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Id.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
adjudicators are instructed to rate by analogy to Diagnostic 
Codes 5256 (knee ankylosis), 5261 (limitation of leg 
extension), or 5262 (impairment of the tibia and fibula).  
Id.

A review of the record shows that the appellant's right knee 
disability is manifested by symptoms of slight limp, flexion 
to 90 degrees, and painful motion.  Recent VA examination of 
March 2009 further showed instability of the medial and 
lateral collateral ligaments, lack of endurance, and 
incoordination.  Severe painful motion or weakness of the 
right extremity is not shown on VA examinations dated January 
2007 and March 2009, or in the VA treatment records.

Although the appellant has reported weakness, the objective 
findings on VA examinations of 2007 and 2009 show motor 
strength as 5/5.  Both examinations reflect that the 
appellant was not limited by weakness of the extremity.  
Therefore, the Board finds that the appellant's report of 
weakness in not credible and that the objective evidence is 
more probative on this matter.

Similarly, the appellant has reported pain.  He described 
chronic pain as 8 on scale of 1 to 10 with 10 representing 
the most severe pain.  The Board acknowledges that the record 
clearly establishes the presence of right knee pain.  
However, chronic severe painful motion is not shown.  First, 
on VA examination in January 2007, the appellant reported 
variable right knee pain related to activity level.  There 
were no complaints or findings at this time for severe 
painful motion.  Flexion was limited to 125 degrees by pain-
severe painful motion was not indicated by the examination 
nor is it suggested by the reported medical findings.  
Second, the Board observes that, in his August 2007 notice of 
disagreement, the appellant reported symptoms of tenderness 
and limited motion, but not painful motion or severe pain on 
motion.  Third, VA treatment records dated since January 2007 
show treatment for conditions other than right knee disorder 
although right knee replacement is mentioned by history along 
with back and right knee pain for which he took Vicodin and 
sought new medication.  During the course of his VA 
treatment, there are no complaints or findings for severe 
painful motion of the right knee.  VA treatment note dated 
July 2008 reflects that the appellant reported taking 4 
Vicodin tablets a day for the past 7 months due to chronic 
low back and right knee pain, but there is no indication of 
severe painful motion.  In June 2009, the appellant reported 
that Vicodin was no longer working for chronic low back pain 
and right knee pain, and he requested Percocet.  A physician 
assessment indicated "he has usual pain in back" and there 
was no mention of the right knee, to include a finding of 
severe painful motion.  Lastly, report of VA examination 
dated March 2009 shows painful motion-but this was not 
characterized as severe.  The examiner observed that the 
appellant was in no apparent distress-the appellant was able 
to walk across the examination room without his cane, get on 
and off the examination table, and change positions without 
difficulty.  There was no evidence of abnormal weight bearing 
signs on the feet, atrophy of the right lower extremity, 
guarding of movement, or other objective indicia of severe 
painful motion.
In view of the above, the Board finds that the criteria for a 
60 percent disability rating under Diagnostic Code 5055 are 
not met.

Intermediate Degrees of Disability

Diagnostic Code 5055 states that with intermediate degrees of 
residual weakness, pain or limitation of motion, adjudicators 
are instructed to rate by analogy to Diagnostic Codes 5256 
(knee ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Ankylosis is rated under Diagnostic Code 5256, which provides 
ratings from 30 to 60 percent.  However, in this case, there 
is no evidence of ankylosis-favorable or unfavorable.  
Therefore, a higher rating based on this criteria is not 
warranted.  

Limitation of extension is rated under Diagnostic Code 5261, 
which provides ratings from 0 to 50 percent.  Extension 
limited to 5 degrees is rated as noncompensable, extension 
limited to 10 degrees is rated as 10 percent disabling, 
extension limited to 15 degrees is rated as 20 percent 
disabling, extension limited to 20 degrees is rated as 30 
percent disabling, extension limited to 30 degrees is rated 
as 40 percent disabling, and extension limited to 45 degrees 
is rated as 50 percent disabling.  In this case, the 
appellant has full extension.  As such, the appellant does 
not meet the criteria for a noncompensable rating, much less 
a rating greater than that currently assigned.  Therefore, a 
higher rating based on this criteria is not warranted.

Nonunion of the tibia and fibula, with loose motion, 
requiring a brace is rated under Diagnostic Code 5652 as 
40 percent disabling.  Malunion of the tibia and fibula with 
marked knee or ankle disability is rated as 30 percent 
disabling.  Malunion of the tibia and fibula with moderate 
knee or ankle disability is rated as 20 percent disabling, 
while malunion causing slight knee or ankle disability is 
rated as 10 percent disabling.  38 C.F.R. § 4.71, Diagnostic 
Code 5262.  The evidence shows no nonunion or malunion of the 
tibia and fibula.  Therefore, this code is not for 
application here.

As an aside, the Board observes that Diagnostic Code 5055 
does not include rating by analogy to Diagnostic Code 5260 
(limitation of flexion)-as this would not afford a rating 
greater an than the minimum rating provided under Diagnostic 
Code 5055 since 30 percent is the maximum schedular rating 
available under Diagnostic Code 5260 for limited flexion.  
The Bord notes that the appellant has flexion to 90 degrees 
and that this level of impairment does not meet the criteria 
for a noncompensable disability evaluation based on limited 
flexion under Diagnostic Code 5260.  At best, there would be 
periarticular pathology productive of painful motion 
warranting no more than a 10 percent evaluation.  Clearly, 
neither the lay nor medical evidence suggests that flexion is 
functionally limited to 45 degrees or 30 degrees due to any 
factor.  In sum, this provision provides no basis for an 
increased evaluation.

Consideration of Lateral Instability

The Schedule provides that impairment of the knee with slight 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; a 20 percent evaluation is provided for 
moderate recurrent subluxation or lateral instability; and a 
30 percent evaluation is provided for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

On consideration of whether a separate disability rating is 
warranted based on instability or subluxation, the Board 
concludes that a separate evaluation is not warranted.  The 
Board concludes that Diagnostic Code 5055 mandates 
consideration of chronic residuals.  Although Diagnostic Code 
5055 references Diagnostic Codes 5256, 5261, and 5262 by 
analogy, we believe that the referencing of such Diagnostic 
Codes are examples rather than an all inclusive list.  
Therefore, instability may be regarded as another residuals 
of right knee replacement under Diagnostic Code 5055.

The Board accepts that there is slight instability.  However, 
if rated, only a 10 percent evaluation would be assignable.  
If coupled with the limitation of motion, another 10 percent 
would be assignable.  But, the assignment of two 10 percent 
ratings would still be less than the current 30 percent 
evaluation-and thus not favorable to the appellant.

Separate Rating:  Scars

We note that the appellant has not claimed any functional or 
other impairment resulting from the surgical scars of the 
right knee.  Notwithstanding, the Board has reviewed the 
record to ascertain whether a separate rating may be awarded 
on this basis.

There are various Diagnostic Codes addressing scars in the 
Schedule.  Diagnostic Code 7801 provides a 10 percent rating 
for a deep scar (or one that causes limitation of motion) 
when it involves an area or areas exceeding 6 square 
inches(sq. in.) or 39 square centimeters (sq. cm.); a  20 
percent disability rating is warranted for when it involves 
an area or areas exceeding 12 sq. in. (77 sq.cm.); a 30 
percent disability rating is warranted when it involves an 
area or areas exceeding 72 sq. in. (465 sq.cm.); and a 40 
percent rating is warranted when it involves an area or areas 
exceeding 144 sq. in. (929 sq. cm.).  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides a 10 percent rating for a scar 
(not on the head, face, or neck) that is superficial and does 
not cause limitation of motion if the scar has an area of 144 
sq. in. (929 sq. cm.) or greater.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for a 
superficial, unstable scar (one where there is frequent loss 
of covering of skin over the scar).  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating a 
superficial scar (not associated with underlying soft tissue 
damage), that is painful on examination.

In this case, the record shows 2 disfiguring scars of the 
right knee on VA examination dated March 2009.  The scars 
measured 17 x 0 cm and 10 x 10 cm.  Each was nontender.  They 
were described as soft and depressed, hyperpigmented, and 
less than 6 sq. in.  There was no evidence of functional 
limitation, instability, inflexibility, hypopigmentation, 
ulceration, drainage, discharge, adherence, tissue loss, 
keloid formation, skin breakdown, or abnormal texture.

Having reviewed the evidence, the Board finds that a separate 
compensable rating based on scars is not warranted.  The 
scars are not tender or painful, deep or unstable, or 144 sq. 
in. or greater in area, and they produce no limitation of 
function.

Summary

The Board finds that the currently assigned 30 percent 
disability rating, status post total right knee replacement, 
most nearly approximates the level of impairment arising from 
the appellant's service-connected right knee disability.  
Greater impairment, as measured by any of the three analogous 
codes identified in Diagnostic Code 5055 is not shown.  In 
the absence of ankylosis, rating by analogy under the 
provisions of Diagnostic Code 5256 is not appropriate.  
Similarly, the appellant has no limitation of right knee 
extension and no impairment involving his tibia or fibula, 
meaning that rating by analogy under the provisions of 
Diagnostic Codes 5261 or 5262 would also be inappropriate.  
While the record shows flexion limited to 90 degrees, this 
level of impairment does not warrant a compensable disability 
rating under Diagnostic Code 5260.  Additionally, evaluating 
the appellant's right knee residuals under based on 
instability and limitation of motion, as discussed above, 
would not afford the appellant a more favorable rating.

The Court has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The 30 percent evaluation based on status post total 
knee replacement contemplates the presence of periarticular 
pathology productive of these symptoms, to include 
incoordination and painful motion.  The assigned evaluation 
is also consistent with limitation of flexion to 90 degrees.

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Staged Ratings

A review of the record discloses no basis for staged ratings.  
The record shows a uniform disability picture.  The above 
analysis was undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. However, the Board concludes that the appellant's 
disability has not changed and a uniform evaluation is 
warranted.

Extraschedular Consideration

In the Board's adjudication of the claim for increase, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised.  In this case, the 
appellant has not alleged that his service-connected right 
knee disability adversely affect his ability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The record 
shows that the appellant is retired.  The evidence does not 
establish that he has experienced hospitalizations or other 
severe or unusual impairment due to the service-connected 
right knee disability.  In short, the rating criteria for 
this disability contemplate not only his symptoms but the 
severity of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of his service-connected disability.  See 38 
U.S.C.A. § 1155.  For these reasons, referral for 
extraschedular consideration for these disabilities is not 
warranted.
ORDER

An evaluation greater than 30 percent for status post total 
right knee replacement is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


